Case 20-18601-VFP          Doc 21    Filed 07/29/20 Entered 07/29/20 18:35:25             Desc Main
                                     Document     Page 1 of 2



 UNITED STATES BANKRUPTCY COURT                        Hearing Date: July 30, 2020 at 11:30 a.m. ET
 DISTRICT OF NEW JERSEY                                Related to Docket No. 12

 Caption in Compliance with D.N.J. LBR
 9004-1(b)

 POLSINELLI PC
 Jason A. Nagi
 600 3rd Avenue, 42nd Floor
 New York, New York 10016
 Telephone: (212) 684-0199
 Facsimile: (212) 684-0197
 jnagi@polsinelli.com

 Counsel to KeyBank, N.A.


 In re:                                                Chapter 11

 HKO 3, LLC,                                           Case No. 20-18601 (VPP)

             Debtor.



                                   CERTIFICATEOF SERVICE

          I, Deborah Andreacchi, am the paralegal employed by Polsinelli PC, counsel to

KeyBank, N.A. in the above-captioned matter.

          On July 29, 2020, I delivered a copy of the documents listed below to the parties listed on

the attached list.

          1. Reservation of Rights of Keybank, N.A. with Respect to Motion Pursuant to 11 U.S.C.
             §§ 105, 363(C)(2)(b), 363€, 507(b), Fed. Bankr. P. 4001(b), and D.N.J.L.B.R. 4001-4
             for Interim and Final Orders Authorizing Use of Cash Collateral

          I certify under penalty of perjury that the above documents were delivered using the

mode of service indicated.

Dated: July 29, 2020                             /s/ Deborah Andreacchi
                                                Deborah Andreacchi




74341092.1
Case 20-18601-VFP     Doc 21   Filed 07/29/20 Entered 07/29/20 18:35:25      Desc Main
                               Document     Page 2 of 2



 Debtor                        Counsel for Debtor          Office of the U.S. Trustee
 HKO 3 LLC                     Sari Blair Placona          One Neward Center, #2100
 Attn: Jack Co                 Anthony Sodono, III         Newark, NJ 07102
 225 Curley Court              McManimon Scotland &        Email:
 Paramus, NJ 07652             Baumann, LLC                Benjamin.Teich@usdoj.gov
 Via U.S. Mail                 75 Livingston Ave., #201
                               Roseland, NJ 07068
                               Email: splacona@msbnj.com
                               asodono@msbnj.com

 Internal Revenue Service      City of Newark Water        PSE&G
 c/o Ruth Ayling               920 Broad St.               c/o Vilna Gaston
 51 Haddonfield Rd., #300      Newark, NJ 07102            80 Park Plaza
 Cherry Hill, NJ 08002         Via U.S. Mail               Newark, NJ 07102-4109
 Via U.S. Mail                                             Via U.S. Mail




                                           2
74341092.1
